 

EXHIBIT 10.7.4

 

Technology License Agreement

 

Nortel Networks Limited

 

LogicVision, Inc.

 

Design For Testability (DFT)

 

Amendment #3

 

March 20, 2001

 

 

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 1



--------------------------------------------------------------------------------

 

AMENDMENT TO THE AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 20th day of March 2001 (the
“Amendment Date”)

 

BY AND BETWEEN

 

Nortel Networks Limited, formerly Northern Telecom Limited (“Northern Telecom”),
a corporation organized and existing under the laws of Canada, having its
executive offices at 8200 Dixie Road, Brampton, Ontario, Canada L6T 5P6, on
behalf of itself and its Subsidiaries and on behalf of its Affiliates
(hereinafter collectively referred to as “Nortel Networks”);

 

AND

 

LOGICVISION, INC., formerly LV SOFTWARE, INC., a corporation organized and
existing under the laws of Delaware, having its primary business office at 101
Metro Drive, Third Floor, San Jose, California 95110 (hereinafter referred to as
“Licensee”).

 

WHEREAS the Parties entered into an Agreement with an Effective Date of the 14th
day of September 1992 concerning software known as the Design For Testability
tool suite (the “Agreement”); and

 

WHEREAS the Parties made and entered into an amendment to the Agreement on the
1st day of October 1993; and

 

WHEREAS the Parties made and entered into an amendment to the Agreement on the
11th day of January 1994; and;

 

WHEREAS the Parties wish to further amend the Agreement as provided herein:

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree as follows:

 

1.0   ARTICLE 1 “DEFINITIONS” is hereby deleted and replaced by the following:

 

As used herein, unless otherwise defined:

 

  (a)   “Affiliate” means a company which a Party hereto, or its parent,
effectively controls, directly or indirectly, other than a Subsidiary, through
the ownership or control of shares in the company;

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 2



--------------------------------------------------------------------------------

 

  (b)   “Associated Utilities” means the software elements, cells, or models
described in Schedule C attached hereto and forming a part hereof;

 

  (c)   “Derivative Works” means any software produced by Licensee incorporating
all or a portion of the Licensed Product;

 

  (d)   “DFT License Revenues” means the revenues recognized on a consolidated
basis by Licensee using Generally Accepted Accounting Principles where such
revenues are from the sale, lease, licensing or otherwise provision of Licensed
Products, Derivative Works, and/or Licensed IP whether comprising a lump sum
and/or a series of periodic payments, after deducting any reasonable and
actually incurred transportation charges or allowances, transportation
insurance, value added taxes or other sales taxes and custom duties imposed upon
and paid by Licensee directly in respect of such sale, lease, licensing or
otherwise included in such proceeds. Notwithstanding any other provision in this
paragraph, where Licensed Products, Derivative Works and/or Licensed IP are:

 

  (i)   sold, leased, licensed, or otherwise transferred to an affiliated third
party that is not contracting with Licensee at arms length, DFT License Revenues
for such Licensed Products, Derivative Works and/or Licensed IP shall be the
prices of such Licensed Products, Derivative Works and/or Licensed IP when made
generally available to non-affiliated parties making similar quantity
commitments. If any of such Licensed Products, Derivative Works and/or Licensed
IP are not being made generally available to non-affiliated parties making
similar quantity commitments, DFT License Revenues for such products shall be
determined by reference to the most similar type of Licensed Products,
Derivative Works and/or Licensed IP being made available by Licensee to
non-affiliated parties, or

 

  (ii)   sold, leased, licensed, or otherwise transferred to a non-affiliated
party under a bundled bid and/or highly discounted sale, DFT License Revenues
for such Licensed Products, Derivative Works and/or Licensed IP shall be
calculated based on the higher of; (a) average prices of such Licensed Products,
Derivative Works and/or Licensed IP charged over the last ninety (90) days to
non-affiliated parties making similar quantity commitments or (b) actual prices
invoiced.

 

  (e)   “Documentation” means those documents and other written materials
related to the Licensed Products, Derivative Works, or Licensed IP that may be
delivered to End-Users, as described in and subject to certain conditions
outlined in Schedule B attached hereto and forming a part hereof;

 

  (f)   “Distributor” means any party to whom Licensee provides the Licensed
Products, Derivative Works, or Licensed IP for sub-licensing to End-Users;

 

  (g)   “Effective Date” means the 14th day of September, 1992;

 

  (h)   “End-Users” shall mean all persons or companies, other than Nortel
Networks, its Affiliates, Subsidiaries and Manufacturing Licensees, which
acquire directly from

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 3



--------------------------------------------------------------------------------

         Licensee or indirectly through a Distributor, the right to use a
Licensed Product, Derivative Works or Licensed IP as contemplated in this
Agreement;

 

  (i)   “Licensed IP” means any intellectual property licensed, or to be
licensed, to an End-User whether software or otherwise which is derived from or
created by the use of the Licensed Product, Technology or Technology IP licensed
to Licensee under this Agreement. For greater clarity, Licensed IP shall not
include any intellectual property made, conceived, developed or reduced to
practice by the Licensee independently without reference to any Technology,
Technology IP, Technical Information, Associated Utilities, Licensed Product or
any other material or information provided by Nortel Networks to Licensee.

 

  (j)   “Licensed Product” means the Design for Testability (DFT) tool suite and
any portion or modification thereof, as described in and subject to certain
conditions identified in Schedule A attached hereto and forming a part hereof;

 

  (k)   “Manufacturing Licensee” means a third party with whom Nortel Networks
has entered into an agreement permitting such third party to make and sell or
lease products based on products designed by or for and sold or leased by Nortel
Networks;

 

  (l)   “Party” means either Licensee or Nortel Networks;

 

  (m)   “Patent Rights” means any patent rights associated with the patents and
patent applications set forth in Schedule A together with any patents or patent
rights arising or issuing from said patent applications, provided, however, that
such patents and patent applications have an effective filing date prior to or
including the Amendment Date;

 

  (n)   “Subsidiary” means a company which Nortel Networks Limited or Licensee
hereto effectively owns or controls, and continues to own or control, directly
or indirectly, more than fifty percent (50%) of the voting stock or shares;

 

  (o)   “Technical Information” means all technical or scientific documentation,
product drawings, bills of materials, component supplier lists, and other
information (in any form) that is related to the manufacture, use, support or
maintenance of Licensed Products or that is related to the Technology, and that
is provided by Nortel Networks to Licensee;

 

  (p)   “Technology” means the source code, object code utilities, libraries,
development utilities, circuit designs in HDL, algorithms, proof-of-concepts
described in Schedule A attached hereto and as provided by Nortel Networks to
Licensee, the associated utilities described in Schedule C attached hereto and
as provided by Nortel Networks to Licensee, and all Technical Information as
provided by Nortel Networks to Licensee;

 

  (q)   “Technology IP” means the copyrights and trade secrets owned by Nortel
Networks as of the Amendment Date directed to and covering the Technology, and
also includes the Patent Rights, but excludes all trademarks; and

 

  (r)   “Territory” means worldwide subject to applicable United States and
Canadian export restrictions.

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 4



--------------------------------------------------------------------------------

 

2.0   ARTICLE 2 “LICENSE” is hereby deleted and replaced by the following:

 

Nortel Networks hereby, as of the Amendment Date, grants to Licensee subject to
the terms and conditions of this Agreement a personal, non-exclusive,
non-transferable, non-assignable, indivisible, worldwide right and license:

 

  (i)   to use, copy, translate, improve, enhance, and modify the Licensed
Product and Technology object code and source code, to merge or have merged such
translations, modifications, improvements or enhancements into other programming
material, to sub-license and distribute object code versions of Licensed
Product, Licensed IP and Derivative Works to End-Users, to copy, translate and
modify the Documentation and to use, sell or distribute copies of such
Documentation;

  (ii)   to appoint and to sub-license Distributors to sublicense for use and to
distribute to End-Users object code versions of Licensed Product, Licensed IP
and Derivative Works under terms and conditions no less stringent than those set
out in this Agreement;

  (iii)   to place Licensed Products, Licensed IP and Derivative Works source
code in escrow for the benefit of End-Users and Distributors and grant source
code licenses to such End-Users and Distributors pursuant to which, in the event
of a bankruptcy or similar proceeding against Licensee or in the event of
termination of this Agreement and the refusal of Nortel Networks to assume
Licensee’s support obligations, such End-User or Distributor would be granted a
license to use such source code solely to maintain and support the Licensed
Product, Licensed IP or Derivative Works;

  (iv)   to make, use, sell the subject matter claimed by the patents listed in
Schedule A and attached hereto and the trade secrets inherent in the Technology
to develop Licensed IP and Derivative Works and to market, promote, distribute
and license such Licensed IP and Derivative Works to End-Users directly or
through Distributors;

  (v)   to authorize, directly or through Distributors, End-Users to use and
incorporate any design objects or Licensed IP generated by the licensed use of a
Licensed Product or Derivative Work into such End-User’s integrated circuit
designs, and to make or have made and sell or otherwise distribute integrated
circuits based on such designs; and

  (vi)   to use the Technical Information only as may be necessary to exercise
the rights granted in this Article 2.

 

Nortel Networks also grants to Licensee the right to use Associated Utilities in
the development and debugging of software produced by Licensee or for
demonstration purposes. Associated Utilities must not be delivered to End-Users.

 

No provision or term or condition of this Agreement shall affect the rights of
Nortel Networks or any Manufacturing Licensee to use Licensed Product,
Derivative Works, Licensed IP or Associated Utilities in the normal course of
Nortel Networks’ business.

 

Nothing contained herein shall transfer, or be deemed to transfer, or
contemplate the transfer of, any rights in or to the Technology or Technology IP
other than those rights specifically granted herein, and in particular but
without restricting the generality of the foregoing, Nortel

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 5



--------------------------------------------------------------------------------

Networks does not in any way transfer any right, title, or interest in or to the
Technology or Technology IP, or any element constituting a portion thereof to
Licensee or Distributors or End-Users, other than the limited right granted
herein.

 

3.0   ARTICLE 3 “GRANTBACK” is hereby deleted and replaced by the following:

 

Licensee hereby grants to Nortel Networks and Manufacturing Licensees, a
non-exclusive, perpetual, irrevocable, transferable, assignable, worldwide
paid-up right to use Derivative Works and Licensed IP for use in the normal
course of Nortel Networks’ business. Such right includes the right to modify the
Derivative Works and Licensed IP and to incorporate them into software or
product for use in the normal course of Nortel Networks’ business. For greater
clarity, Nortel Networks shall have no right to sub-license, transfer, assign
Innovations (defined below) for the purpose of creating competing products with
Derivative Works. Ownership in and to the Derivative Works (exclusive of any
Technology or Technology IP) and in and to any and all ideas, inventions,
discoveries, creations, processes, techniques, designs, methods, improvements or
know-how that Licensee may make, conceive, develop or reduce to practice
(collectively, “Innovations”), regardless of whether such Innovations are
developed as a result of Licensee’s access to the Technology or Technology IP,
shall remain with and be vested in Licensee. Subject to the provisions of
Article 2.0(iii), Licensee shall not be obligated to provide the source code
form of the Derivative Works to Nortel Networks.

 

In partial consideration of the License granted herein by Nortel Networks,
Licensee hereby grants to Nortel Networks, to the full extent of its legal right
to do so, an irrevocable, perpetual, non-exclusive, non-transferable,
non-sublicenseable, fully-paid up, royalty-free, worldwide license under any
patents or patent applications that Licensee owns or acquires that are embodied
in the Derivative Works or Licensed IP or were acquired as a result of access to
the Technology or Technology IP or rights granted under this Agreement.

 

This Article 3 Grantback shall not be construed to alter any prior payments made
by Nortel Networks to LogicVision under a Master License Agreement dated May 16,
1997, nor shall it be construed to alter payment terms under Nortel Networks
purchase order CKM-205968 dated August 22, 2000.

 

4.0   ARTICLE 5 “ROYALTY” is hereby deleted and replaced by the following:

 

In partial consideration of the rights granted hereunder, including the
additional Technology and Technology IP, Licensee shall make the following
royalty payments (hereinafter “Royalties”) to Nortel Networks:

 

  (i)   In addition to any royalty payments made prior to December 31st, 2000,
an additional one million, one hundred and twenty-five thousand dollars
($1,125,000 US) will be paid immediately upon execution of this Amendment in
lieu of Royalties due up to and including December 31st, 2000; and

  (ii)   Royalties of three percent (3%) of total DFT License Revenues for the
period January 1, 2001 through September 30, 2002, paid within thirty (30) days

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 6



--------------------------------------------------------------------------------

         following the end of each quarterly period ending on March 31, June 30,
September 30, and December 31; and

  (iii)   Eight hundred and fifty thousand dollars ($850,000 US) paid in seven
(7) consecutive quarterly payments of one hundred and twenty-one thousand, four
hundred and twenty-nine dollars ($121,429 US) beginning March 31, 2001.

 

Nortel Networks acknowledges that the payments under this amended Article 5 (i)
satisfy any and all payment obligations of Licensee through to December 31, 2000
and except as expressly provided in this Article 5 (ii) and (iii), Licensee
shall possess a fully paid-up license upon completion of these payment
obligations.

 

For further clarification, final payment obligations shall include payments
under Article 5 (ii) and (iii) up to and including September 30, 2002.

 

5.0   ARTICLE 8 “RECORDS AND REMITTANCES” is hereby amended by deleting the
following text:

 

“Payments related to Licensee’s licensing activities in the USA shall be made
to:

 

Northern Telecom Inc.

200 Athens Way,

Nashville, Tennessee,

U.S.A. 37228

 

Attention: Sue Kane, Dept. 8452.”

 

and adding the following text:

 

“Payments related to Licensee’s licensing activities shall be made to

 

Nortel Networks Limited

8200 Dixie Road, Suite 100 MS:036NO154

Brampton, Ontario

L6T 5P6 Canada

 

Attention: Director, Technology Licensing Programs

FAX: 905-863-8431

 

6.0   ARTICLE 14 “DURATION AND CONTINUING RIGHTS” is hereby deleted and replaced
by the following:

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 7



--------------------------------------------------------------------------------

 

This Agreement shall continue until the earlier of September 30, 2002 and the
full and final payment of all sums due Nortel Networks hereunder or until
terminated pursuant to Article 15 hereof.

 

Provided this Agreement is not terminated prior to September 30, 2002, Licensee
shall on October 1, 2002 posses a fully paid up license to exercise the rights
granted in Article 2 (including patent rights granted in Article 2) without
having the obligation of making payments and providing statements as prescribed
in Articles 5 and 8 hereof.

 

7.0   ARTICLE 15 “TERMINATION” is hereby amended by adding the following as the
last two paragraphs:

 

Notwithstanding anything else contained herein, in the event Licensee brings
patent infringement proceedings against Nortel Networks at any future date,
under any patent that is embodied in the Derivative Works or Licensed IP or that
was acquired as a result of access to the Technology or Technology IP or rights
granted under this Agreement, Nortel Networks shall have the right to
immediately terminate this Agreement and all continuing rights contemplated
under ARTICLE 14 hereof.

 

During the term of this Agreement, Licensee shall have the right to terminate
the Agreement with or without cause upon thirty (30) days written notice to
Nortel Networks subject to the termination prior to expiration obligations
above. Termination initiated by Licensee as provided in this ARTICLE 15 shall
also result in immediate termination of all continuing rights contemplated under
ARTICLE 14 hereof.

 

8.0   ARTICLE 16 “NOTICES” is hereby deleted and replaced by the following:

 

Any and all notices or other information to be given by one Party to the other
shall be in writing and sent by certified or registered mail, return receipt
requested, or by hand delivery to the other Party at the following address or
fax number:

 

(a) if to Licensee:

 

LOGICVISION, INC.

101 Metro Drive, Third Floor,

San Jose, California 95110

USA

 

Attention:     Dr. V.K. Agarwal, Chief Executive Officer

FAX:             408-573-7640

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 8



--------------------------------------------------------------------------------

 

(b) if to Nortel Networks:

 

Nortel Networks Limited

8200 Dixie Road, Suite 100 MS:036NO154

Brampton, Ontario

L6T 5P6 Canada

 

Attention:     Director, Technology Licensing Programs

FAX:             905-863-8431

 

Such notices shall be deemed to have been received five (5) business days after
mailing if forwarded by mail or on the day of receipt if delivered by hand or
fax. The address of either Party may be changed by giving notice to the other
Party in accordance with the foregoing.

 

9.0   ARTICLE 18 “GENERAL PROVISIONS” is hereby amended by replacing the first
paragraph with the following paragraph:

 

“This Agreement shall not be assigned or transferred by either Party except with
the written consent of the other such consent not to be unreasonably refused.
Notwithstanding the foregoing, this Agreement may be assigned by Nortel Networks
to any of its Subsidiaries or Affiliates upon notification to Licensee.

 

And is further amended by replacing the paragraph;

 

“This Agreement sets forth the entire agreement and understanding between the
Parties with respect to the licensing of Licensed Products and Associated
Utilities and supersedes and cancels all previous negotiations, agreements,
commitments and writings in respect of the subject matter hereof, and no Party
hereto shall be bound by any term, clause, provision, or condition save as
expressly provided in this Agreement or as duly set forth on or subsequent to
the date hereof in writing, signed by duly authorized officers of the Parties.
The Parties may, however, modify Schedules A, B, and C hereto, from time to time
by written instrument signed by representatives of both Parties, provided any
such modification does not materially change the scope and substance of this
Agreement.”

 

with the following paragraph;

 

“This Agreement sets forth the entire agreement and understanding between the
Parties with respect to the licensing of Technology and Technology IP and
supersedes and cancels all previous negotiations, agreements, commitments and
writings in respect of the subject matter hereof, and no Party hereto shall be
bound by any term, clause, provision, or condition save as expressly provided in
this Agreement or as duly set forth on or subsequent to the Amendment Date
hereof in writing, signed by duly authorized officers of the Parties, which for
Nortel Networks Limited shall include the Vice President, Intellectual Property
Law. The Parties may, however, modify Schedules A, B, and C hereto, from time to
time by written instrument signed

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 9



--------------------------------------------------------------------------------

by representatives of both Parties, provided any such modification does not
materially change the scope and substance of this Agreement.”

 

10.0   SCHEDULE A “LICENSED PRODUCT” is hereby deleted and replaced by the
amended SCHEDULE A “LICENSED PRODUCT AND PATENTS” attached hereto.

 

11.0   SCHEDULE B “DOCUMENTATION” is hereby deleted and replaced by the amended
SCHEDULE B “DOCUMENTATION” attached hereto.

 

12.0   SCHEDULE C “ASSOCIATED UTILITIES” is hereby deleted and replaced by the
amended SCHEDULE C “ASSOCIATED UTILITIES” attached hereto.

 

13.0   This Amendment shall be effective on the date first mentioned above.

 

IT IS FURTHER AGREED that this Amendment be and is hereby made a part of and
attached to the Agreement and that the Agreement, shall remain in full force and
effect, according to the terms, conditions and covenants therein, except as
herein amended.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this amending
agreement.

 

Nortel Networks Limited

     

LOGICVISION, INC.

/s/ Arthur Fisher

--------------------------------------------------------------------------------

     

/s/ V.K. Agarwal 03/20/2001

--------------------------------------------------------------------------------

Authorized Signature and Date

     

Authorized Signature and Date

Arthur Fisher, VP Intellectual Property Law

--------------------------------------------------------------------------------

     

Dr. V.K. Agarwal, Chief Executive Officer

--------------------------------------------------------------------------------

Printed Name and Title

     

Printed Name and Title

/s/ Blair F. Morrison

--------------------------------------------------------------------------------

       

Authorized Signature

       

Blair F. Morrison, Assistant Secretary    

--------------------------------------------------------------------------------

       

Printed Name and Title

       

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 10



--------------------------------------------------------------------------------

 

SCHEDULE A

 

LICENSED PRODUCT AND PATENTS

 

Patents

 

4969148

  

Serial Testing Technique For Embedded Memories

5349587

  

Multiple Clock Rate Test Apparatus For Testing Digital Systems

 

Source Code

 

The Design For Testability (DFT) Technology consists of the tool suite and
database provided to Licensee in source code form as described herein:

 

  (i)   SCANCHEK, Version 5 Release 3 (5.03) *See Note 2

This tool compiles a circuit description from Verilog structural netlists and
checks the logic for compliance to a set of scan rules. It also extracts the
combinational logic driven by the scan chain as well as a description of the
scan chain connections and pin types.

 

  (ii)   ATPG, Version 5 Release 3 (5.03) *See Note 2

Automatic Test Pattern Generator (ATPG) generates and/or evaluates a set of test
vectors for the faults in the combinational part of the logic of a circuit. ATPG
applies random patterns to detect most faults and switches to deterministic
algorithms to find the remaining one. Optionally, a
Linear-Feedback-Shift-Register (LFSR) can generate the random patterns and the
expected responses for the circuit are compressed and expressed in terms of a
32-bit signature.

 

  (iii)   SEQUENCE, Version 5 Release 3 (5.03) *See Note 2

SEQUENCE populates a test pattern database with the test patterns generated by
ATPG for the combinational portion of the circuit. SEQUENCE automatically adds
generic test patterns for the scan chain itself and asynchronous set / reset
pins, if applicable.

 

  (iv)   TPI, Version 5 Release 2 Maintenance Release 1 (5.02.01)

Test Point Insertion (TPI) tool.

 

  (v)   RamBist, Version 5 Release 2 (5.02)

A tool that generates a memory built-in self test controller, a verification
test bench, and test pattern.

 

  (vi)   ScanBist, Version 5 (5.00)

A tool that generate a scan built-in self test (a.k.a. logicbist) controller, a
verification test bench, and test pattern.

 

  (vii)   IATPG, Version 5 (5.00)

A tool to perform Interconnect Automatic Test Pattern Generator (IATPG)

 

  (viii)   dh2wgl

A tool to extract test patterns from datahub native format and translated to
Fluence (former TSSI) WGL format.

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 11



--------------------------------------------------------------------------------

 

  (ix)   datahub

A proprietary database and the associated schema for integrating DFT software
tools via the storage and exchange of data.

 

Notes:

1. All Licensed Products and Derivative Works delivered to End-Users must be in
object code form.

2. The following software elements or modules must be modified by Licensee and
Nortel Networks must approve such modifications before Licensee delivers
Licensed Products or Derivative Works to any End-User.

 

  (i)   SCANCHEK: Cadence menus, ScanBist support, Nortel Networks specific
options.

  (ii)   ATPG: Cadence menus, ScanBist support, Nortel Networks specific
options.

  (iii)   SEQUENCE: Cadence menus, “Fast simulation”, Nortel Networks specific
options.

 

Object Code Utility

 

The Design For Testability (DFT) Technology includes the following utility
provided to Licensee in object code form. This utility may be included in
Licensed Products or Derivative Works provided however delivery to End-Users
must only be in object code form:

 

  (i)   dh2tif, Version 5 Release 2 (5.02)

A utility to extract test patterns from a DATAHUB file and convert into a TIF
(Tool Interchange Format).

 

Libraries

 

The Design For Testability (DFT) Technology includes the following libraries
provided to Licensee. These utilities may be included in Licensed Products or
Derivative Works provided however delivery to End-Users must only be in object
code form:

 

  (i)   spdata, (sp.a)

a collection of functions for read/write to/from the simulation event file.

 

  (ii)   anvil, (anvil.a)

a collection of functions for specifying design verification event or test
patterns.

 

  (iii)   Message, (MSg.a)

a collection of functions for messaging errors or information messages.

 

  (iv)   Pattern, (PP.a)

a collection of functions for extracting patterns stored in datahub.

 

  (v)   Read Scaninfo, (readscan.a)

a collection of functions for parsing the scaninfo information into datahub.

 

  (vi)   Datahub, (datahub.a)

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 12



--------------------------------------------------------------------------------

 

a collection of functions that includes the basic read/write of the datahub
database and the interface functions.

 

  (vii)   scan PLI,

a collection of PLI functions for Verilog to read and write spdata file.

 

Circuit Designs in HDL

 

The Design For Testability (DFT) Technology includes the following circuit
designs in HDL.

 

  (i)   TAP

A circuit design that implements an interpretation of the IEEE 1149.1 Standard
Test Access Port (TAP).

 

  (ii)   Boundary Scan Cells

A collection of circuit designs that implement an interpretation of the IEEE
1149.1 standard boundary scan cells.

 

  (iii)   Rambist Controller

A circuit design that implements the built-in self-test controller for memory
testing which employs the technique specified in patent 4969148.

 

  (iv)   Logicbist Controller

A circuit design that implements the built-in self-test controller for scan
based logic testing which employs the technique specified in patent 5349587.

 

[End of Schedule A]

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 13



--------------------------------------------------------------------------------

 

SCHEDULE B

 

DOCUMENTATION

 

The Documentation associated with licensed Technology that, once modified, can
be delivered with Licensed Products, Derivative Works, and/or Licensed IP to
End-Users consists of the following:

 

1.

 

Scan Reference Guide, Version 5 Release 3 (5.03)

  

CCP 143.1

2.

 

DFT Application Notes, Version 5 Release 2 (5.02)

  

CCP 146.1

3.

 

DFT Guidelines, Version 5 Release 1 (5.01)

  

CCP 146.2

4.

 

Memory BIST Guidelines, Version 5 (5.00)

    

5.

 

Scanbist Documentation, Version 5 (5.00)

    

6.

 

TIF Format Description, Version 5 (5.00)

    

 

Note: Licensee must modify The Documentation and Nortel Networks must approve
such modifications before Licensee delivers any Documentation to End-Users. All
other Technical Information is considered Confidential Information.

 

[End of Schedule B]

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 14



--------------------------------------------------------------------------------

 

SCHEDULE C

 

ASSOCIATED UTILITIES

 

Associated Utilities include the following software elements, cells, or models
that can be used by Licensee for developing and debugging new software or for
demonstration purposes but must not be delivered to End-Users.

 

  (i)   cells,

a subset of simple BATMOS gates including Verilog nominal and SCAN models.

 

  (ii)   memory macros,

 

  (iii)   mx,

a macro preprocessing utility.

 

  (iv)   syntran,

a translation utility for translating FML2 format into Verilog HDL format.

 

  (v)   dh2tif, Version 5 Release 2 (5.02)

A utility to extract test patterns from a DATAHUB file and convert into a TIF
(Tool Interchange Format).

 

  (vi)   Synful and Synopsys Technology Library Translator to Synful format.

 

[End of Schedule C]

 

Confidential Information

Nortel Networks / LogicVision, Inc.

 

March 19, 2001 Page 15